Exhiit 99.1 STOCK PURCHASE AGREEMENT AGREEMENT entered into as of this 7th day of May, 2008, between A.F. Petrocelli (“Seller”), and United Capital Corp., a Delaware corporation (the “Company”). WHEREAS, Seller has agreed to sell, and the Company has agreed to purchase, in a privately negotiated transaction, 446,000 shares of Common Stock, $.10 par value (the “Common Stock”) of the Company (the “Securities”), upon the terms and subject to the conditions set forth below; NOW THEREFORE, in consideration of the premises and mutual covenants and conditions herein contained, the Company and Seller hereby agree as follows: SECTION I. SALE OF THE SECURITIES 1.1Sale of the Securities.Subject to the terms and conditions hereof and in reliance upon the representations, warranties and agreements contained herein, Seller will sell to the Company, and the Company will purchase from the Seller, at the Closing (as hereinafter defined), the Securities for an aggregate purchase price of $9,589,000.00 (“the Purchase Price”) representing the closing price of the Company’s Common Stock on May 6, 2008 of $21.50 per share. SECTION II CLOSING DATE; DELIVERY 2.1Closing Date.The closing of the purchase and sale of the Securities hereunder (the “Closing”) shall be held not later than May 16, 2008 (the “Closing Date”) at such time and place as shall be mutually agreed upon by the Company and Seller. 2.2Delivery.At the Closing, the Company will deliver to Seller the Purchase Price by Company check, net of amounts due to the Company in connection with the exercise of an aggregate of options to purchase 600,000 shares of Common Stock on May 6, 2008.
